[logo.jpg]

 

July 27, 2012

 

Tommy W. Folsom

2014 Patricia Drive

Carlsbad, NM 88220

 

Re: Amendment to Employment Agreement

 

Dear Mr. Folsom:

 

This letter will serve to amend the Employment Agreement ("Employment
Agreement"), dated as of September 26, 2011, between you and Red Mountain
Resources, Inc.

 

1. The introduction of Section 3 of the Employment Agreement is hereby amended
and restated to read as follows:

 

"Duties and Responsibilities Capacity. During the Term, the Executive shall
serve in the capacity of Executive Vice President and Director of Exploration
and Production of the Company's wholly owned subsidiary, RMR Operating, LLC,
subject to the supervision of the Company's Chief Executive Officer and the
Board of Directors of the Company (the "Board").

 

Except as amended herein, all other provisions of the Employment Agreement shall
remain in full force and effect.

 

Please sign this letter in the place below to confirm your agreement.

 

  Sincerely,         RED MOUNTAIN RESOURCES, INC.         By: /s/ Alan W.
Barksdale     Alan W. Barksdale     Chief Executive Officer

 

AGREED TO:       /s/ Tommy W. Folsom   Tommy W. Folsom  

 



Red Mountain Resources, Inc.       2515 McKinney Avenue, Suite 900   Dallas, TX
75201       415 West Wall Street, Suite 1310   Midland, TX 79701       1720
Kaliste Saloom Road, Suite D1   Lafayette, LA 70508       214.871.0400 Phone  
  214.871.0406 Fax       REDMOUNTAINRESOURCES.COM  

 



 

